Citation Nr: 1215761	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962.  His DD Form 214 also notes six months of active duty prior to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.



FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active duty service or for many years after separation from service, nor is hearing loss otherwise related to such service. 

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years after separation from service, nor is tinnitus otherwise related to such service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In September 2008, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records, and VA medical records have been obtained.  The Veteran has been provided a VA audiological examination.  The Veteran has provided testimony at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.



II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

III.  History

In August 2008, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus.  His DD Form 214 reflects service with the United States Army with an MOS of heavy weapons infantryman. 

The service treatment records (STRs) include an enlistment examination report of June 1959 and a discharge examination report of January 1960, both of which reflect normal (15/15) hearing in both ears.  The Veteran was again found to have normal (15/15) hearing in both ears on enlistment examination in July 1960.  On discharge examination in May 1962 the Veteran denied ear trouble.  In May 1962 the Veteran was provided an audiometric test for separation from service.  Audiometric testing revealed that the Veteran had auditory thresholds of 15, 5, 10, 5, 10, and 25 decibels in the right ear, and auditory thresholds of 10, 20, 20, 20, 15, and 20 decibels in the left ear, at the respective frequencies of 250, 500, 1000, 2000, 4000, and 8000 Hertz.  Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.  The Board notes that the audiometric findings in May 1962 reveal normal hearing in both ears.  See 38 C.F.R. § 3.385.

None of the STRs mention hearing loss, tinnitus or acoustic trauma. 

On VA examination in September 2008 the Veteran reported extensive noise exposure during service from heavy weapons fire.  He reported that he did not wear hearing protection devices in service.  The Veteran stated that he had no significant noise exposure after service.  The Veteran reported bilateral hearing loss and tinnitus.  Audiometric testing revealed bilateral precipitous profound sensorineural hearing loss.  The examiner stated that based on the audiometric configuration and case history, both the hearing loss and tinnitus are due to the same causative factors.  The VA audiologist reviewed the Veteran's STRs in March 2009.  She noted that the audiometric testing in May 1962 revealed normal hearing in both ears.  She opined that the Veteran's bilateral hearing loss and tinnitus were unrelated to service.   

The Veteran testified in November 2011 that he had extensive acoustic trauma during service.  He asserted that he had had hearing loss ever since service and tinnitus since the first couple years after he got out of service.  The Veteran maintained that he had not had any significant noise exposure after discharge from service and that his hearing loss and tinnitus must be due to the in-service noise exposure.  

IV.  Hearing Loss

The Veteran's DD Form 214 does support his assertions that he worked in and around heavy weapons.  The service treatment records, however, do not indicate whether the Veteran wore hearing protection, or whether the Veteran was actually exposed to acoustic trauma.  These records also do not reveal that he experienced hearing loss during service.  There are no complaints of hearing loss during service, and the Veteran's audiological examination on separation from service revealed that the Veteran did not have hearing loss at that time.  On his May 1962 Report of Medical History the Veteran denied that he had ever had ear trouble.  Although the Veteran maintains that he has had hearing loss since service, the fact that he was shown to have normal hearing when examined for discharge indicates that his statements are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also weighing against the Veteran's credibility is that there is no evidence of hearing loss until August 2008, more than 46 years after discharge from service.  

In this case there is a March 2009 VA medical opinion against the Veteran's claim and there is no medical evidence in support of the Veteran's claim that he currently has hearing loss due to his military service.  Because the preponderance of the evidence reveals that the Veteran did not develop hearing loss during service, for many years after discharge from service, or as a result of his service, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

V.  Tinnitus

The Board notes that the evidence of record establishes current tinnitus.  The Board further recognizes that the Veteran reports that he has had tinnitus ever since service.  Tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).

Regardless of the Veteran's competency to observe his tinnitus and to report the history of his tinnitus, the Board does not find the Veteran's current statements that he has had tinnitus ever since service to be credible.

In this case, the Veteran first reported tinnitus on his August 2008 claim for service connection.  The Board also notes that the Veteran has given conflicting statements about when his tinnitus first started.  On his August 2008 claim for service connection he indicated that he has had tinnitus ever since service.  At his hearing the Veteran testified that he first developed tinnitus a few years after discharge from service.  In light of the Veteran's conflicting statements regarding the onset of tinnitus, in light of his denying any ear trouble when examined for discharge from service, and in light of there being no recorded complaints of tinnitus for more than 46 years after discharge from service, the Board does not find the Veteran's statements that he has had tinnitus since service to be credible.  See Buchanan.  Additionally, the Board notes that there is no medical evidence relating the Veteran's current tinnitus to service, and there is medical evidence, the March 2009 VA opinion, indicating that the Veteran's tinnitus is not related to service.  The most probative evidence indicates that the Veteran 's current tinnitus is unrelated to service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for tinnitus is not warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


